Exhibit99.1 Almost Family, Inc. Steve Guenthner (502) 891-1000 The Ruth Group Investor Relations Nick Laudico/Zack Kubow (646) 536-7030/7020 nlaudico@theruthgroup.com zkubow@theruthgroup.com Almost Family Reports Second Quarter 2010 Results Second Quarter Highlights: · Net service revenues increased 15% to $85.6 million · Visiting Nurse (VN) segment net revenues rose 17% to $74.9 million · Net income increased 39% to $8.3 million · Diluted EPS increased 25% to $0.89 per share on 12% more shares outstanding · Lowerinsurance claims, Medicare rural rate add-on and pay-for-performance revenue, net of higher professional fees, net to favorable $0.05 impact on diluted EPS · Approximately $100 million in cash plus credit facility available to fund acquisitions Louisville, KY, August 4, 2010 – Almost Family, Inc. (Nasdaq: AFAM), a leading regional provider of home health nursing services, announced today its financial results for the three months ended June 30, 2010. William Yarmuth, President and Chief Executive Officer, commented, “Our second quarter results demonstrate the fundamental strength of our business and our ability to balance investing in our growth with controlling costs. We achieved 16% organic revenue growth in our VN segment, reflecting the success of our Senior Advocacy Mission in the communities we serve.” Mr. Yarmuth added, “Given CMS'srecently proposed updates to 2011 and 2012 home health reimbursement, one of our key initiatives in the industry is to work withCMS to ensure that home health continues to be an important part of the solution to lowering health care costs and ensuring America’s seniors remain in their home, where they want to be.” Second Quarter Financial Results Almost Family reported second quarter 2010 net service revenues of $85.6 million, a 15% increase from $74.6 million in the second quarter of 2009. Net income for the second quarter of 2010 was $8.3 million, or $0.89 per diluted share, compared to $6.0 million, or $0.71 per diluted share, in the second quarter of 2009.The weighted average shares outstanding for purposes of calculating diluted earnings per share increased 12% between periods. Second quarter 2010 net income benefitted from lower healthcare insurance costs, higher reimbursement in rural-areas, and additional revenue from Medicare’s “Pay for Performance” program. It also included increased legal fees associated with the Senate Finance Committee’s request for information. The net impact of these items on second quarter 2010 net income was a positive $0.05 per diluted share. Second Quarter Segment Results Net revenues in the Visiting Nurse segment for the second quarter of 2010 were $74.9 million, a 17% increase from $64.0 million in the second quarter of 2009.The total revenue growth of $11.0 million came from a 16% organic growth rate plus $1.0 million from acquired operations.Organic Medicare admissions growth was 9% and organic Medicare Episodic growth was 9%.Operating income before corporate expense in the VN segment for the second quarter of 2010 was $17.7 million, a 33% increase from $13.4 million in the second quarter of 2009. Net revenues in the Personal Care (PC) segment for the second quarter of 2010 and 2009 were flat at approximately$10.6 million.Operating income before unallocated corporate expense in the PC segment for the second quarter of 2010 was $1.5 million, a 21% increase from $1.2 million in the second quarter of 2009. Six Month Period Ended June 30, 2010 Almost Family reported net service revenues for the six month period ended June 30, 2010 of $167.4 million, a 17% increase from $143.5 million in the same period of 2009. Net income for the six month period of 2010 was $15.8 million, or $1.69 per diluted share, compared to $11.6 million, or $1.40 per diluted share, in the six month period of 2009.The weighted average shares outstanding for purposes of calculating diluted earnings per share increased 13% between periods. Six Month Period Segment Results Net revenues in the Visiting Nurse segment for the six month period of 2010 were $146.5 million, a 19% increase from $122.7 million in the six month period of 2009.The total revenue growth of $23.8 million came from an 18% organic growth rate plus $2.0 million from acquired operations.Organic Medicare admissions growth was 11% and organic Medicare Episodic growth was 13%.Operating income before corporate expense in the VN segment for the six month period of 2010 was $33.6 million, a 31% increase from $25.7 million in the six month period of 2009. Net revenues in the Personal Care (PC) segment for the six month period of 2010 and 2009 were flat at approximately $20.8 million.Operating income before unallocated corporate expense in the PC segment for the six month period of 2010 was $2.7 million, a 17% increase from $2.3 million in the six month period of 2009. Regulatory Inquiries As previously announced the Company is continuing to cooperate fully with investigators from the U.S. Senate Finance Committee and the U.S. Securities and Exchange Commission regarding their inquiries following an April 27, 2010 Wall Street Journal article related to Medicare home health therapy services.During the quarter ended June 30, 2010 the Company incurred approximately $250,000 of professional fees associated with these inquiries. As further described in the Company's quarterly report on Form 10-Q filed today, four derivative complaints have been filed against the Company's board of directors and chief financial officer and one putative class action law suit has been filed against the Company and its chief executive officer and chief financial officer. Refer to the Form 10-Q for additional information. 2 Conference Call A conference call to review the results will begin at 11:00 a.m. ET on August 4, 2010, and will be hosted by William Yarmuth, Chief Executive Officer, and Steve Guenthner, Chief Financial Officer. To participate in the conference call, please dial 1-877-407-0789 (USA) or 1-201-689-8562 (International).In addition, a dial-up replay of the conference call will be available beginning August 4, 2010 at 2:00 p.m. ET and ending on August 18, 2010. The replay telephone number is 1-877-870-5176 (USA) or 1-858-384-5517 (International). Passcode: 353864. A live Web cast of the call will also be available from the Investor Relations section of the corporate Web site at http://www.almostfamily.com. A Web cast replay can be accessed on the corporate Web site beginning August 4, 2010 at approximately 2:00 p.m. ET and will remain available until September 4, 2010. 3 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months ended June 30, Net service revenues $ $ Cost of service revenues (excluding depreciation and amortization) Gross margin General and administrative expenses: Salaries and benefits Other Total general and administrative expenses Operating income Interest expense, net ) ) Income from continuing operations before income taxes Income tax expense ) ) Net income from continuing operations Discontinued operations, net of tax benefits of ($.5) and $36 1 ) Net income $ $ Per share amounts-basic: Average shares outstanding Income from continued operations $ $ Loss from discontinued operations - ) Net income $ $ Per share amounts-diluted: Average shares outstanding Income from continued operations $ $ Loss from discontinued operations - ) Net income $ $ 4 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Six Months ended June 30, Net service revenues $ $ Cost of service revenues (excluding depreciation and amortization) Gross margin General and administrative expenses: Salaries and benefits Other Total general and administrative expenses Operating income Interest expense, net ) ) Income from continuing operations before income taxes Income tax expense ) ) Net income from continuing operations Discontinued operations, net of tax benefits of $19 and $34 ) ) Net income $ $ Per share amounts-basic: Average shares outstanding Income from continued operations $ $ Loss from discontinued operations - ) Net income $ $ Per share amounts-diluted: Average shares outstanding Income from continued operations $ $ Loss from discontinued operations - ) Net income $ $ 5 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) June 30, 2010 ASSETS (UNAUDITED) December 31, 2009 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued other liabilities Current portion - capital leases and notes payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Revolving credit facility - - Capital lease obligations - 40 Notes payable Deferred tax liabilities Other liabilities TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,251 and 9,151 issued and outstanding Treasury stock, at cost, 2 and 0 shares ) - Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS' EQUITY $ $ 6 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Six Months ended June 30, Cash flows from operating activities: Net income $ $ Loss from discontinued operations ) ) Income from continuing operations Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation (Gain) Loss from sale of asset (2 ) - Deferred income taxes 8 Change in certain net assets and liabilities, net of the effects of acquisitions: (Increase) decrease in: Accounts receivable ) ) Prepaid expenses and other current assets (4 ) Other assets (1 ) ) Increase (decrease) in: Accounts payable and accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Cash proceeds from sale of asset 13 - Acquisitions, net of cash acquired (1 ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net revolving credit facility (repayments) borrowings - Proceeds from exercise of stock options 84 Purchase of common stock in connection with exercise of stock options ) (6
